CUSHING, J.
Section 7750, General Code, provides:
“ . . . When such agreement is made the board making it shall be exempt from the payment of tuition at other high schools of pupils living within three miles of the school designated in the agreement,
The provisions of the statute above quoted, which exempts the board of liability after entering into the agreement, would exempt the board from payment of all tuition after the entering into the agreement.
It is true that the pupil, Moeller, was attending Hughes High School when this agreement was made, and if it were not for the statute it would seem that he should be permitted to attend Hughes High School for the year. The language of the statute is unambiguous. In addition to that, Section 7747, General Code, provides that:
“ . . . such tuition shall he computed by the school- month. An attendance any part of the school month shall create a liability for the entire school month, ...”
_ Our conclusion is that the Finney Town Special School District, having received the notice, and not having entered into an agreement until after the commencement of the school year, that it is liable for the first month of the school year of 1926-27.
The judgment of the Court of Common Pleas will therefore be modified. The board will be directed to issue a voucher for tuition for the first month of the 1926-1927 school year, and to pay the cost of this proceeding. As modified, the judgment will be affirmed.
(Hamilton, PJ., and Mills, J., concur.)